Motion to dismiss appeal granted, unless the defendants stipulate within five days after the service of a copy of the order to be entered hereon, to vacate the certificate of reasonable doubt, and surrender themselves to the sheriff of Montgomery county, to be detained pending the determination of the appeal; in the event of the making of such stipulation the time to perfect appeal is extended to the term of this court commencing May 8,1939. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.